Citation Nr: 0707830	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 
percent for hypertension.

2. Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss.

3. Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1964 to 
September 1967 and from February 1974 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified in a 
December 2003 Central Office hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that this appeal was remanded by the Board 
in March 2005 for additional development and consideration by 
the agency of original jurisdiction (AOJ).  After careful 
review of the record, the Board concludes that all remand 
directives set forth in the March 2005 Board remand were 
completed, and that the reasons for this remand are the 
result of development completed since then.

The Board notes that a May 2005 letter from the veteran 
indicates that he is receiving Social Security Administration 
(SSA) disability benefits for his service-connected 
disabilities, including those on appeal.  However, the SSA 
award decision and supporting documents are not part of the 
record.  In order to ensure that the veteran's claims are 
adjudicated on the basis of a complete evidentiary record, 
the SSA award letter and related evidence should therefore be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also 38 C.F.R. § 3.159(c)(2) (2006).

The veteran underwent an audiological VA examination in 
September 2005 with respect to his claim for an increased 
evaluation for bilateral hearing loss.  The Board observes 
that the examination report fails to provide any puretone 
threshold readings for either of the veteran's ears.  
Additionally, a speech recognition score was only provided 
for the veteran's left ear; the examiner noted that she was 
unable to test the right ear.  With respect to the puretone 
threshold testing, the examiner noted that puretone 
thresholds were not adequate for rating purposes.  No 
explanation for this conclusion was provided.  

In light of the above, the Board concludes that the veteran 
should be provided another VA audiological examination while 
this appeal is on remand for the purpose of rating the 
severity of the veteran's bilateral hearing loss.

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claims for an increase for hypertension and 
bilateral hearing loss, and therefore, the TDIU claim is 
inextricably intertwined with the increased ratings claims.  
The United States Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As the TDIU claim is "inextricably 
intertwined" with the increased ratings claims, the TDIU 
claim must also be remanded to the AOJ in accordance with the 
holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be requested 
and obtained. A response, negative or 
positive, should be associated with the 
claims file.

2. Schedule the veteran for a VA audiology 
examination to determine the extent of his 
disability due to hearing loss.  The 
claims file and a copy of this remand must 
be made available to the examiner prior to 
the requested examination, and the 
examiner should indicate that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted including puretone testing 
and word recognition testing using the 
Maryland CNC word list.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any reason, 
he/she should provide a detailed 
explanation for why such testing cannot be 
completed.

3. Following the above, please 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



